October 2, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                        IN THE MATTER OF T.T.L., a Juvenile

NO. 14-11-00627-CV

                        ________________________________

       This cause, an appeal from an order signed, June 2, 2011, was heard on the
transcript of the record. We have inspected the record and find no error in the judgment.
We order the judgment of the court below AFFIRMED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant.
      We further order this decision certified below for observance.